Judgment, entered in the Supreme Court, New York County, on April 30, 1975 unanimously affirmed with $60 costs and disbursements to respondent. The reasonableness of the substitute or "cover” goods (Uniform Commercial Code, § 2-712), the proper amount paid as Mexican import duty, as well as other items of damage all presented questions of fact for jury determination. We have examined the various other errors claimed by appellant and find them without merit. The case was fairly submitted to the jury on the evidence. We find no error to justify our interference with the judgment appealed from. Concur—Murphy, J. P., Lupiano, Silverman, Capozzoli and Nunez, JJ.